DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

This office action is in response to amendment filed 04/25/2022. In this action claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Saxena et al. (US Patent. No. 1073973) in view of Knight et al. (US Pub. No. 10798175).  The Saxena et al. reference has been added to address the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US Patent. No. 1073973) in view of Knight et al. (US Pub. No. 10798175).
With respect to claim 1, Saxena et al. teaches a method for generating a graph data structure, comprising:

receiving, by one or more processors, data associated with a building (Column 5 Lines 9-22 disclose provide data about the presence and motion of people in an environment, measurements of the environmental properties such as light, temperature and humidity of the house, motion of subjects, and video of different locations of the environment);

generating, by the one or more processors, based on the data, one or more space nodes in the graph data structure, the one or more space nodes corresponding to respective spaces within the building (Fig. 9B discloses Nodes 914, 916, 918, and 920 represent apartment units of building 906 of FIG. 9A. The device management server for all of these apartments of the building is represented by node 922. The connections between the nodes shown in graph model level 912 represent physical location connections/relationships between the nodes; the apartment nodes are equivalent to space nodes and would have been generated for a building);

generating, by the one or more processors, based on the data, one or more asset nodes in the graph data structure, the one or more asset nodes corresponding to respective assets within the building (Column 30 Lines 60-65 teaches the devices/sensors and the physical environment locations are represented as nodes; a device is equivalent to an asset.  Column 30 Lines 65-67 teaches a normal “dumb” light bulb is represented as a node in the graph model because it affects lighting of a room/environment represented in the graph model);

generating, by the one or more processors, one or more sensor data nodes based on sensor data and, one or more edges in the graph data structure that link the one or more sensor data nodes with respective asset nodes of the one or more asset nodes (Column 30 Lines 60-65 teaches the devices/sensors and the physical environment locations are represented as nodes; a device is equivalent to an asset);

generating, by the one or more processors, using the classification of the one or more sensor data nodes, a relationship in the graph data structure between the one or more space nodes and the one or more sensor data nodes (Column 10 Lines 3-18 teaches because the graph model identifies nodes and relationships between nodes, an identified state and/or detected sensor data can be augmented with context information from the graph model. For example, physical location information about sensors and their relationship to each other and regions of the physical environment can be utilized to infer additional location information of detected sensor data because information of the physical placement of the sensors (e.g., location, orientation, etc.) can be used to provide context on the sensed information).  Saxena et al. does not discloses classifying the one or more sensor data nodes.
However, Knight et al. teaches classifying, by the one or more processors, based on the data, the one or more sensor data nodes (Column 12 Lines 4-27 discloses a type entity may be a classification of a thing. A thing may be classified based on different categories, such as its class and subclass).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Saxena et al. (Interactive environmental controller) with Knight et al. (building automation).  This would have facilitated personalized building management by analyzing raw sensor data with machine learning for improved automation.  See Knight et al. Column 1 Lines 13-25.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: smart building management.  

The Saxena et al. reference as modified by Knight et al. teaches all the limitations of claim 1.  Regarding claim 2, Knight et al. teaches the method of Claim 1, wherein the data includes building information model (BIM) data (“Building Information Modeling (BIM) data of the building,” See Column 15 Lines 52-63).

The Saxena et al. reference as modified by Knight et al. teaches all the limitations of claim 1.  Regarding claim 3, Knight et al. teaches the method of Claim 1, wherein generating the one or more space nodes includes extracting an identifier from the data associated with the building and storing the identifier with at least one of the one or more spaces nodes (“The nodes 705 may include properties 720a-g, such as as an "id" in a GUID format, a "name" in a string format, and a "description" in a string format. The graph representation 700 includes a plurality of edges 710a-g that represent relationships between the location entities mapped to the nodes 705,” Column 14 Lines 41-50).

The Saxena et al. reference as modified by Knight et al. teaches all the limitations of claim 1.  Regarding claim 4, Knight et al. teaches the method of Claim 1, wherein generating the one or more asset nodes includes extracting an identifier from the data associated with the building and storing the identifier with at least one of the one or more asset nodes (“The nodes 705 may include properties 720a-g, such as as an "id" in a GUID format, a "name" in a string format, and a "description" in a string format. The graph representation 700 includes a plurality of edges 710a-g that represent relationships between the location entities mapped to the nodes 705,” Column 14 Lines 41-50).
The Saxena et al. reference as modified by Knight et al. teaches all the limitations of claim 1.  Regarding claim 5, Saxena et al. teaches the method of Claim 1, wherein generating the one or more edges that link the one or more sensor data nodes with the respective asset nodes of the one or more asset nodes includes dynamically controlling an environmental variable of the building, monitoring sensor measurements, and generating the one or more edges based on the monitoring (Column 34 Lines 9-18 discloses initializing a graph model includes establishing a graph model for a connected device environment to be established. For example, a user specifies devices/sensors and their locations and connections within an environment to build the graph model and Column 38 Lines 23-38 initializing a graph model includes establishing a graph model for a connected device environment to be established. For example, a user specifies devices/sensors and their locations and connections within an environment to build the graph model).

The Saxena et al. reference as modified by Knight et al. teaches all the limitations of claim 1.  Regarding claim 8, Knight et al. teaches the method of Claim 1, wherein generating the one or more edges that link the one or more sensor data nodes with the respective asset nodes of the one or more asset nodes is further based on a source of the sensor data (“automatic creation of all or some of the related entities and relationships, thereby automatically setting up the nodes and relationships of an asset in the digital twin,” See Column 6 Lines 31-53 and “graph database representation of the building,” See Paragraph 17 Lines 18-23).

With respect to claim 9, Knight et al. teaches one or more non-transitory computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to:
Receive data associated with a building (Column 5 Lines 9-22 disclose provide data about the presence and motion of people in an environment, measurements of the environmental properties such as light, temperature and humidity of the house, motion of subjects, and video of different locations of the environment);

Generate based on the data, one or more space nodes in the graph data structure, the one or more space nodes corresponding to respective spaces within the building (Fig. 9B discloses Nodes 914, 916, 918, and 920 represent apartment units of building 906 of FIG. 9A. The device management server for all of these apartments of the building is represented by node 922. The connections between the nodes shown in graph model level 912 represent physical location connections/relationships between the nodes; the apartment nodes are equivalent to space nodes and would have been generated for a building);

Generate based on the data, one or more asset nodes in the graph data structure, the one or more asset nodes corresponding to respective assets within the building (Column 30 Lines 60-65 teaches the devices/sensors and the physical environment locations are represented as nodes; a device is equivalent to an asset.  Column 30 Lines 65-67 teaches a normal “dumb” light bulb is represented as a node in the graph model because it affects lighting of a room/environment represented in the graph model);

Generate one or more sensor data nodes based on sensor data and, one or more edges in the graph data structure that link the one or more sensor data nodes with respective asset nodes of the one or more asset nodes (Column 30 Lines 60-65 teaches the devices/sensors and the physical environment locations are represented as nodes; a device is equivalent to an asset);
Generate using the classification of the one or more sensor data nodes, a relationship in the graph data structure between the one or more space nodes and the one or more sensor data nodes (Column 10 Lines 3-18 teaches because the graph model identifies nodes and relationships between nodes, an identified state and/or detected sensor data can be augmented with context information from the graph model. For example, physical location information about sensors and their relationship to each other and regions of the physical environment can be utilized to infer additional location information of detected sensor data because information of the physical placement of the sensors (e.g., location, orientation, etc.) can be used to provide context on the sensed information).  Saxena et al. does not discloses classifying the one or more sensor data nodes.
However, Knight et al. teaches classify, based on the data, the one or more sensor data nodes (Column 12 Lines 4-27 discloses a type entity may be a classification of a thing. A thing may be classified based on different categories, such as its class and subclass).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Saxena et al. (Interactive environmental controller) with Knight et al. (building automation).  This would have facilitated personalized building management by analyzing raw sensor data with machine learning for improved automation.  See Knight et al. Column 1 Lines 13-25.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: smart building management.  

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 2, because claim 10 is substantially equivalent to claim 2.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 3, because claim 11 is substantially equivalent to claim 3.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 4, because claim 12 is substantially equivalent to claim 4.


With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

As to claim 17, Knight et al. teaches a system for generating a graph data structure comprising a processing circuit including a processor and memory, the memory having instructions stored thereon that, when executed by the processor, cause the processing circuit to:
Receive data associated with a building (Column 5 Lines 9-22 disclose provide data about the presence and motion of people in an environment, measurements of the environmental properties such as light, temperature and humidity of the house, motion of subjects, and video of different locations of the environment);

Generate based on the data, one or more space nodes in the graph data structure, the one or more space nodes corresponding to respective spaces within the building (Fig. 9B discloses Nodes 914, 916, 918, and 920 represent apartment units of building 906 of FIG. 9A. The device management server for all of these apartments of the building is represented by node 922. The connections between the nodes shown in graph model level 912 represent physical location connections/relationships between the nodes; the apartment nodes are equivalent to space nodes and would have been generated for a building);

Generate based on the data, one or more asset nodes in the graph data structure, the one or more asset nodes corresponding to respective assets within the building (Column 30 Lines 60-65 teaches the devices/sensors and the physical environment locations are represented as nodes; a device is equivalent to an asset.  Column 30 Lines 65-67 teaches a normal “dumb” light bulb is represented as a node in the graph model because it affects lighting of a room/environment represented in the graph model);

Generate one or more sensor data nodes based on sensor data and, one or more edges in the graph data structure that link the one or more sensor data nodes with respective asset nodes of the one or more asset nodes (Column 30 Lines 60-65 teaches the devices/sensors and the physical environment locations are represented as nodes; a device is equivalent to an asset);

Generate using the classification of the one or more sensor data nodes, a relationship in the graph data structure between the one or more space nodes and the one or more sensor data nodes (Column 10 Lines 3-18 teaches because the graph model identifies nodes and relationships between nodes, an identified state and/or detected sensor data can be augmented with context information from the graph model. For example, physical location information about sensors and their relationship to each other and regions of the physical environment can be utilized to infer additional location information of detected sensor data because information of the physical placement of the sensors (e.g., location, orientation, etc.) can be used to provide context on the sensed information).  Saxena et al. does not discloses classifying the one or more sensor data nodes.
However, Knight et al. teaches classify, based on the data, the one or more sensor data nodes (Column 12 Lines 4-27 discloses a type entity may be a classification of a thing. A thing may be classified based on different categories, such as its class and subclass).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Saxena et al. (Interactive environmental controller) with Knight et al. (building automation).  This would have facilitated personalized building management by analyzing raw sensor data with machine learning for improved automation.  See Knight et al. Column 1 Lines 13-25.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: smart building management.  

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 2, because claim 18 is substantially equivalent to claim 2.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 3, because claim 19 is substantially equivalent to claim 3.

Claim(s) 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over, and  Knight et al. (US Pub. No. 10798175) and Kostrun et al. (US Pub. No. 20200379140) in view of Gil et al. (US Pub. No. 20170208151).

The Knight et al. reference as modified by Kostrun et al. teaches all the limitations of claim 1.  Knight et al. as modified by Kostrun et al. does not disclose wherein classifying the sensor data includes assigning a tag to the sensor data.
However, Gil et al. teaches the method of Claim 1, wherein classifying the one or more sensor data nodes includes assigning a tag to a sensor data node of the one or more sensor data nodes, wherein the tag is associated with at least one of a source of the sensor data represented by the sensor data node or a purpose of the sensor data represented by the sensor data node (supervised learning) while sharing the results with experts or others who can help optimize the process).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Knight et al. (building automation) and Kostrun et al. (building activity monitoring) with Gil et al. (distributed machine-to-machine (M2) and Industrial Internet of Things data collection, analysis and visualization).  This would have facilitated personalized building management by analyzing raw sensor data with machine learning for improved automation.  See Gil et al. Paragraphs 3-7.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: smart building management.  

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 6, because claim 14 is substantially equivalent to claim 6.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 6, because claim 20 is substantially equivalent to claim 6.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knight et al. (US Pub. No. 10798175) and Kostrun et al. (US Pub. No. 20200379140) in view of Shrestha et al. (US Pub. No. 20200202136).
The Knight et al. reference as modified by Kostrun et al. teaches all the limitations of claim 1.  Knight et al. as modified by Kostrun et al. does not disclose generating the relationship includes parsing the string values to identify a semantic representation.
However, Shrestha et al. teaches the method of Claim 1, wherein the data includes string values and wherein generating the relationship includes parsing the string values to identify a semantic representation associating a space node of the one or more space nodes, and a value of the one or more sensor data nodes (Paragraph 21 teaches the electronic access controller 151 functions to provide generated access-system primitives to the correlation engine 140. In some variations, the comprehension system 120 functions to provide semantic primitives (generated from sensor data accessed by the system 120) to the correlation engine 140).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Knight et al. (building automation) and Kostrun et al. (building activity monitoring) with Shrestha et al. (intelligent building).  This would have facilitated personalized building management by analyzing raw sensor data with machine learning for improved automation.  See Shrestha et al. Paragraphs 3-5.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: smart building management.  

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 7, because claim 15 is substantially equivalent to claim 7.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-Pub. No. 20190158309 is directed to BUILDING MANAGEMENT SYSTEM WITH SPACE GRAPHS: [0431] the space graph database 1120, as shown in FIG. 13, illustrates an office space called "B7F5 North RM2" of a building. In some embodiments, the space graph learning service 1104 extracts the nodes of the space graph database 1120 from various data sources including a building automation system, a security system, a fire alarm, human resources system, and/or building information model (BIM) files (e.g., the building data sources 1102) through an entity name matching process. Furthermore, semantic relationships can be extracted from the building information by the space graph learning service 1104. Even though the nodes and edges of the space graph database 1120 are generated based on the determination of existing entities and relationships between entities, many relationships may be missing but can be discovered from collected building data that is ingested into the space graph database 1120, e.g., sensing and actuation data. As an example, an employee entity, John Smith, can be found from a cardholder database but a relationship between John Smith and his office cannot initially be determined. Similarly, the space graph learning service 1104 is configured to identify a door lock and card reader but without operational data, the space graph learning service 1104 cannot determine whether a card reader "B7F5Cr2" is controlling a door lock "B7F5 Door 2".

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154